Citation Nr: 9930273	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98- 17 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 28, 
1997, for the award of special monthly compensation based on 
the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



REMAND

The veteran had active duty from June 1917 to September 1919.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1998, from 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted entitlement 
to special monthly compensation based on the need for regular 
aid and attendance effective from October 28, 1997.  

The veteran disagrees with the effective date assigned.  The 
claim is not ready for appellate review, however, as the 
veteran has requested a hearing at the regional office. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing at the RO.  The RO should then notify 
the veteran of the date, time and place of the 
hearing by letter mailed to his current address 
of record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












